Smith, J., (dissenting). The act creating this district named two commissioners for Howard County and three from Sevier, and intrusted to them the construction of the proposed improvement. The commissioners organized, and, to facilitate their work, appointed certain committees consisting* of three .members each; and these commissioners are now asking an allowance of per. diem as commissioners for services on the committees of the board. I see no objection to the board delegating certain administrative duties to committees composed of board members, and compensating* the members, because this involves no element of contract. The law fixes their compensation, and they do not ask any sum in excess of that fixed by the law. The oases of Tallman v. Lewis, 124 Ark. 6, and Hill v. Cruce, 146 Ark. 61, in my opinion, have no application here. There the commissioners were serving not as commissioners but as' employees. In both' those cases the commissioner had, as a member of the board of commissioners, contracted with himself as. an employee. There was necessarily involved in those cases negotiations fixing the terms of the employment and the compensation therefor, and the services rendered and charged for were not those of a commissioner, but the services of an agent or employee — services of a character which one did not have to be a commissioner to perform. But there was no contract of any character. There was a mere parceling out of the duties of the commissioners among the members thereof as committees of the board, and the services they rendered and charged for were those of commissioners serving as members, of the committees of the board, and their compensation was not that fixed by themselves but that fixed by the law. Of course, if this was a mere method of evading the law, a different question would be presented, for the commissioners could not, by mere subterfuge, give themselves employment by the board. But this Is not the question we have here. The commissioners here seek only to recover the per diem fixed by la.w for services as members of committees of the board of commissioners, and I see no reason why the board should be denied the right to refer to committees of the board such duties as could be appropriately discharged .biy committees, rather than by the full board, and I therefore respectfully dissent from that part of the opinion.